REEVES, Chief Judge.
This motion is entitled “Motion for Production of Documents, Letters, Hospital Records and Reports Concerning Plaintiff’s Claim Against Defendant.”
An examination of the various documents as described in the motion discloses that such documents relate to matters occurring between third parties and to hospital records equally available to plaintiff.
Nearly all the documents sought can be obtained by the plaintiff as easily as they can be obtained by the defendant, and, as indicated, other documents relate to correspondence between third parties. Moreover, no reason is assigned for the production of such documents as contemplated by Rule 34, New Rules of Civil Procedure in Federal Courts, 28 U.S.C.A.
The first item mentioned in the motion consists of:
“Letters written by plaintiff or plaintiff’s wife to defendant concerning, plaintiff’s claim for insurance in the instant matter.”
No reason appears why plaintiff could not use copies of such letters, if, and when, properly identified.
The second items requested are:
“Hospital records of Chippewa Falls Wisconsin Hospital concerning plaintiff’s injury in the year 1936.”
In like manner, this can be obtained with equal facility by the pjaintiff.
In the third item,
“Letter of O. R. Mangum, concerning plaintiff’s loss of vision,”
it does not appear to whom such letter was written, and, obviously, it was a letter written by a third party and would be incompetent as evidence.
And the fourth item,
“Copies of letters written to Edward L. Scheufler, Superintendent of Insurance of Missouri in 1943 and 1944 concerning plaintiff’s claim.”
There is no statement as to who wrote such letters, and in what way they might be competent. Other requests running to 8 are of the same tenor and effect.
The motion for production of documents should be denied, and it will be so ordered.